DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10-13 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Shi (US 20180075581) .

Regarding claim 1, Shi teaches a method for processing an image, the method comprising:
performing an image processing operation on an initial image having a noise associated with an adversarial sample attack( Fig. 1A; 720, 730, 750  in Fig. 7), to obtain an intermediate image( 740 in Fig. 7), the image processing operation including at least one of: reducing resolution of the initial image( Fig. 1B-1D, The low-quality images or frames can include downsampled versions of high-quality images or frames), or smoothing at least a part of the initial image; 
determining an image enhancement model( 710 in Fig. 7)  matching the image processing operation, the image enhancement model being trained based on a sample image and a reference image( 720, 730,750 in Fig. 7), and the reference image being obtained by performing at least the image processing operation on the sample image([0079], The low-quality images or frames can include downsampled versions of high-quality images or frames) ; and 


Regarding claim 4, Shi teaches the method according to claim 1, wherein the smoothing at least a part of the initial image ( the smoothing is optional limitation in claim 1, and is taught when the claim is taught)  includes: 
processing the at least a part of the initial image using at least one of: a box filter, a mean filter, a Gaussian filter, a median filter or a bilateral filtering guided filter.

Regarding claim 5, Shi teaches the method according to claim 1, wherein the image enhancement model is trained([0084], an adversarial training procedure), to make a difference between an output image and the sample image less than a predetermined threshold([0084], The classification accuracy of this discriminator may then form the basis of the comparison) , the output image being generated based on the reference image by the image enhancement model.

Regarding claim 6, Shi teaches the method according to claim 1, wherein the image enhancement model is a super-resolution generative adversarial network ([0084], he comparison network 760 may utilize an adversarial training procedure such as the one used to train a Generative Adversarial Network (GAN) that includes, for example, a generating network and a discriminating network)
Claims 7, 10-12 recite the apparatus for the method in claims 1, 4-6. Since Shi also teaches an apparatus ( [0027], computer), claims 7, 10-12 are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Oliver (US 20080159632).
Regarding claim 2, Shi teaches the method according to claim 1, wherein the generating a target image comprises: 
applying the intermediate image to the image enhancement model, to generate the target image(770 in Fig. 7).
Shi does not expressly teach 
performing a lossy compression on the intermediate image 
However Oliver teaches 
performing a lossy compression on the intermediate image ([0027], image is compressed using a lossy compression technique)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shi and Oliver, by compressing the intermediate image 
Claim 8 recites the apparatus for the method in claim 2. Since Shi also teaches an apparatus ([0027], computer), claim 8 is also rejected.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Munkberg (US 20180357537).

Regarding claim 3, Shi teaches the method according to claim 1.
Shi does not expressly teach 
acquiring the initial image, the initial image being associated with a surrounding environment of a vehicle; and 
providing the target image to the vehicle.
	However, Munkberg teaches 

acquiring the initial image, the initial image being associated with a surrounding environment of a vehicle ([0054], the view in front of an autonomous vehicle may be captured at low resolution); and 
providing the target image to the vehicle ([0054], generate clean and/or high resolution images of the environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shi and Munkberg, by using the images captured by Munkberg as the initial image in Shi, and using the enhanced images based on the input generated by Shi as the high resolution images in Munkberg, with the motivation of “generate clean and/or high resolution images of the environment at interactive rates” (Munkberg, [0054])


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661